Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election with traverse of Group I and without traverse the species (a) M16 alpha alpha; (b) Type 2 diabetes; (c) metformin; (d) insulin resistance and (e) decreasing insulin resistance in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that “[i]t will be shown during the course of prosecution that the two Groups share a common special technical feature that defines over the prior art...”  This is not found persuasive because the technical feature is not special as is detail in the requirement mailed on 12/11/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, 6, 8-9, 13, 25-26, 29, 31, 34-37, 40-41 and 43-46 are pending in the application. Claims 43-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
Claims 1, 4, 6, 8-9, 13, 25-26, 29, 31, 34-37 and 40-41 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1, 4, 6, 8-9, 13, 25, 29, 31, 34-37 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Specifically, the claims recite ‘an ester, amide, anhydride or lactone thereof” of a amphipathic alpha,alpha-substituted long-chain dicarboxylic acid of formula (I).  Further, the dependent claims recite “GLIP1 analogs… or insulin analogs.”
The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566.  Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  Although the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus, if the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic. For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office (PTO) Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.I "Written Description" inter alia, "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention" Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106).  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.  MPEP §2163.  However, if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP §2163.
The instant claims recite ‘an ester, amide, anhydride or lactone thereof” of a amphipathic alpha,alpha-substituted long-chain dicarboxylic acid of formula (I). Further, the dependent claims recite “GLIP1 analogs… or insulin analogs.”
Level of skill and knowledge in the art: The level of skill in the art is high.
Physical and/or chemical properties/Functional characteristics:  The elected compound is useful for the treatment of the treatment of type 2 diabetes.  With regard to ‘‘an ester, amide, anhydride or lactone thereof” of a amphipathic alpha,alpha-substituted long-chain dicarboxylic acid of formula (I), Applicant has not set forth compounds or in the specification which Applicant considers ‘an ester, amide, anhydride or lactone thereof” of a amphipathic alpha,alpha-substituted long-chain dicarboxylic acid of formula (I).  These terms are not defined by the specification in such a way as to demonstrate that the inventor had possession of the claimed ‘an ester, amide, anhydride or lactone thereof” of a amphipathic alpha,alpha-substituted long-chain dicarboxylic acid of formula (I). Further, the dependent claims recite “GLIP1 analogs… or insulin analogs,” and again the specification does not provide requisite structural support for these analogs.
Predictability of the Art:  It is generally accepted in the art that formation of a particular ‘derivatives' for a given compound or series of compounds is unpredictable.  As stated by Dorwald (Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface):  “Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.  Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.  Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).
Summary: In the instant case, Applicant has not disclosed the structure, formula, chemical name, or physical properties of the numerous potential ‘an ester, amide, anhydride or lactone thereof” of a amphipathic alpha,alpha-substituted long-chain dicarboxylic acid of formula (I) and “GLIP1 analogs… or insulin analogs.”  Although some functional characteristics are disclosed or would be known to a person of ordinary skill in the art, in the absence of a disclosed structure, there can be no correlation between the function and structure of the claimed ‘an ester, amide, anhydride or lactone thereof” of a amphipathic alpha,alpha-substituted long-chain dicarboxylic acid of formula (I) and “GLIP1 analogs… or insulin analogs” in the instant application. 
In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8-9, 13, 25-26, 29, 31, 34-37 and 40-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating type 2 diabetes with administration of an effective amount of M16 alpha alpha, does not reasonably provide enablement for prevention of type 2 diabetes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In this regard, the application disclosure and claims have been compared per the factors indicated In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the breadth of the claims;
3) the predictability or unpredictability of the art;
4) the amount of direction or guidance presented;
5) the presence or absence of working examples;
6) the quantity of experimentation necessary;
7) the state of the prior art; and,
8) the relative skill of those skilled in the art.
	The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.  
	For the purposes of consideration under 35 U.S.C. 112(a), it is noted that the instant specification defines the term "treating" as used in the claims as also circumscribing aspects of prevention.  Please see paragraph [0077], of the instant specification, which states, "[t]he term 'treat’ as used herein, or forms thereof as herein defined is mean to prevent...” Accordingly, in view of such a definition provided by Applicant, the term "treating" as used in the instant claims is also understood to include embodiments tantamount to prevention.
The presently claimed invention is directed to a method for treating or preventing a disorder, i.e., type II diabetes, wherein the method comprises administering to the subject an effective amount of a compound of the elected compound.  
In particular, one skilled in the art could not practice the presently claimed subject matter of preventing type II diabetes by administering the elected compound, M16 alpha alpha, without undue experimentation because the artisan would not accept on its face that prevention of type II diabetes could actually be achieved given the state of the art at the time of the invention.  Based upon the state of the art, as discussed below, and the evidence presented by Applicant, the artisan would have only accepted that the condition could be treated with the compound as instantly claimed.
As set forth in In re Marzocchi et al., 169 USPQ 367 (CCPA 1971):
unless there is reason to doubt the objective truth of statements contained therein which must be relied on for enabling support; assuming that sufficient reasons for such doubt exists, a rejection for failure to teach how to make and/or use will be proper on that basis, such a rejection can be overcome by suitable proofs indicating that teaching contained in the specification is truly enabling.” (emphasis added)
The present claims circumscribe the use of the presently claimed compound for the prevention of type II diabetes.  That is, in order to be enabled to practice the present invention, the skilled artisan would have to accept that by administering the presently claimed compound that type II diabetes would actually be prevented from developing or progressing or that the onset of type II diabetes could be prevented.  In other words, the skilled artisan would have understood the term "prevention" to mean that the claimed compound was capable of impeding the development of such a condition such that it would be "prevented", i.e., reasonably expected not to occur or to progress, in such a population treated via the instantly claimed compound.  Because such preventive success is not reasonably possible with most diseases or disorders, especially a condition as complex and poorly understood as type II diabetes, the specification, which lacks any direction or guidance as to how prevention of diabetes could actually be achieved, is viewed as lacking an enabling disclosure of the entire scope of the claimed invention.
Regarding the prevention of type II diabetes, the objective truth of the statement that type II diabetes may be prevented or can be delayed from developing is doubted because the complexity of the interaction between both genetic and environmental causes poses a significant challenge to achieving the objective of prevention (see Park, abstract).  Park further teaches that, even at the time of publication of the cited article, accurate preventive methodology for type II diabetes had not yet been effectively mastered as evidenced by the significant increases in new cases over the past decades (abstract and “Introduction”).  
Such difficulties in the prevention of type II diabetes are recognized in the art.  Park teaches, “Current strategies to prevent type 2 diabetes mellitus are based on efforts to reduce insulin resistance and reduce the development of diabetes [emphasis added] in individuals with impaired glucose tolerance.  However, it remains to be determined whether the result would be similar in other risk groups for type 2 diabetes.  Although development of type 2 diabetes mellitus is influenced by a complex interaction between genetic and environmental factors, current prevention strategies do not reflect contribution of genetic factors.  Over the past decade, many investigators tried to find diabetogenic genes by traditional gene discovery methods.  It appears that multiple genes with weak effect are involved in the development of type 2 diabetes mellitus which makes searching diabetogenic genes more complicated...Once we could identify susceptibility genes and gene to environmental interaction of type 2 diabetes mellitus, we can clarify the role of both environmental and genetic factors in the development of type 2 diabetes mellitus.  Moreover, we can identify people who can get more benefit from prevention and also can provide better and personalized preventive measures based on genetic information.” (abstract) 
Given that the art expressly acknowledges that the condition of type II diabetes is complex and that preventive methodology has only been effective to reduce the development of the condition in patients exhibiting a particular symptom of impaired glucose tolerance but not in identifying other risk groups of patients, particularly those that may have genetic risk factors that would enable identification of such patients at risk, the skilled artisan would have recognized that the state of the art with regard to type 2 diabetes is not well defined, and is, therefore, unpredictable, such that one of ordinary skill in the art would not accept on its face Applicant's statement that type 2 diabetes could be prevented because the contributing environmental, genetic and pathophysiological factors of such a condition are particularly complicated.  In light of such, the artisan would have required sufficient direction as to how the administration of the presently claimed compound could actually prevent the development of type 2 diabetes and the patient population in need of prevention could have been readily and accurately identified without requiring an undue level of experimentation such that the artisan would have been imbued with at least a reasonable expectation of success.  Such success would not have been reasonably expected give that prevention is an 
It is in this regard that Applicant is directed to the MPEP at §2164.08.  All questions of enablement are evaluated against the claimed subject matter.  Concerning the breadth of a claim relevant to enablement, the only relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.  The determination of the propriety of a rejection based upon the scope of a claim relative to the scope of enablement involved the determination of how broad the claim is with respect to the disclosure and the determination of whether one skilled in the art is enabled to use the entire scope of the claimed invention without undue experimentation.
Applicant provides results for the efficacy and pharmacokinetics of 4-week M16 alpha alpha treatment of type 2 diabetes mellitus (T2D) patients.  Please see, e.g., p.35-42 of the instant specification.  However, none of these studies demonstrates the ability of the claimed compound to effectively delay the onset of or prevent type 2 diabetes.  While a lack of a working embodiment cannot be the sole factor in determining enablement, the absence of substantial evidence commensurate in scope with the presently claimed subject matter, in light of the unpredictable nature of the art and the direction that Applicant has Wands factors as a whole.  The instant specification conspicuously lacks any disclosure or teaching of manner and process of using the presently claimed compound for achieving the objective of delaying the onset of, curing or preventing type 2 diabetes itself.  Nowhere does the specification disclose the manner or procedure of using the elected compound, for preventing type 2 diabetes such that the skilled artisan would have been imbued with at least a reasonable expectation of success in determining those patients population in need of prevention of type 2 diabetes without the burden of an undue level of experimentation.  
The basis for the present rejection is not simply that experimentation would be required, since it is clear from the state of the pharmaceutical and chemical arts that experimentation in this particular art is not at all uncommon, but that the level of experimentation required in order to practice this aspect of the invention in the absence of any enabling direction by Applicant would be undue.  Please reference In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976), which states, “The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” (emphasis added).
In view of the discussion of each of the preceding seven factors, the level of skill in the art is high and is at least that of a medical doctor with several years of experience in the art.
As the cited art and discussion of the above factors establish, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that the objective of preventing the claimed disorder of type II diabetes in a subject using the elected compound, could be achieved.  In order to actually achieve such a result, it is clear from the discussion above that the skilled artisan could not rely upon Applicant’s disclosure as required by 35 U.S.C. 112(a), and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the presently claimed invention.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 29 recite “lower alkoxy group” and “said chain being optionally substituted by inert substituents…”  It is not clear what constitutes an inert substituent.  Definitions for chemical compounds must be claimed in precision.  The specification as filed fails to provide any guidance regarding an “inert substituent” or a “lower alkoxy group.”
Claim 1 recites “wherein said human subject that receives ongoing standard-of-care treatment comprises (1) Therapeutic Lifestyle Change (TLC) including dietary and/or physical exercise.”  It is not clear what constitutes a standard of care treatment comprising TLC including dietary and/or physical exercise.  A review of the specification as filed does not provide guidance or a definition.  As such, the term is found to be vague, relative and therefore indefinite.
Claims 1, 8, 29 and 31 recite “pathology, symptom and/or disease associated with type 2 diabetes…”  The term “associated” is present in claims 1, 8 and 31 and has not been defined in the specification as filed.  For purposes of examination, the term will be interpreted to be a “pathology, symptom, and/or disease as an adverse event of type 2 diabetes.”
As such, the metes and bounds of the claims remain unclear and the claims are found to be indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 25-26, 29, 35, 37 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-Tana (WO 98/30530; submitted in IDS).
Bar-Tana teaches a method of treating noninsulin dependent diabetes mellitus with administration of an effective amount of the elected compound, alternatively known as 2,2,15,15-tetramethyl hexadecanedioic acid (pages 1 and Example 6).  The compound is administered orally and at an amount from 50 to 500 mg per day (page 8).


Claim(s) 1, 4, 6, 8, 13, 25-26, 29, 31, 34-35, 37 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-Tana (WO 2008/104975).
Bar-Tana teaches a method of lowering plasma triglycerides and LDL-C while increasing HDL-C and sensitivity to insulin with amelioration of type 2 diabetes with administration of an effective amount of a composition comprising M16 alpha-alpha (pages 4 and 22).  The composition is administered orally and the dosage ranges from 0.05 to 2000 mg/day (pages 5 and 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-9, 13, 25-26, 29, 31, 34-37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tana (WO 98/30530; submitted in IDS) in view of Graham et al. (Clin. Pharmacokinet. 2011; 50(2): 81-98).
The teachings of Bar-Tana have been set forth supra.
The reference is silent on (i) the oral administration of metformin and (ii) the dosage ranges recited in claim 9).
Graham et al. teach a method of treating type 2 diabetes with oral administration of metformin (page 82, left column).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the references so as to administer the elected M16 alpha-alpha compound in combination with metformin as taught by Bar-Tana in view of Graham et al.  One would have been motivated to do so because of each of the therapeutics have been taught in the prior art to be successful for the treatment of type 2 diabetee.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been taught in the prior art.  Applying 
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in varying the amounts of the active component of the composition (i.e., M16 alpha-alpha).  The selection of the optimal amounts of M16 alpha-alpha in the formulation would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that (1) the individual components may be varied within the broader ranges described in the cited prior art while still preserving the advantageous pain-treating properties of the composition and (2) certain factors would be considered when determining the appropriate dosage, including, but not limited to, body surface area, organ size, route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound(s) employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Moreover, the fact that the claimed ranges overlap and fall within those described in the prior art is clear evidence of prima facie obviousness. MPEP §2144.05. 

Claims 1, 4, 6, 8-9, 13, 25-26, 29, 31, 34-37 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tana (WO 2008/104975) in view of Graham et al. (Clin. Pharmacokinet. 2011; 50(2): 81-98).
The teachings of Bar-Tana have been set forth supra.
The reference is silent on (i) the oral administration of metformin and (ii) the dosage ranges recited in claim 9.
Graham et al. teach a method of treating type 2 diabetes with oral administration of metformin (page 82, left column).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of the references so as to administer the elected M16 alpha-alpha compound in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering the elected M16 alpha-alpha compound in combination with the elected metformin, one would have achieved a method for treating type 2 diabetes. 
A person of ordinary skill in the art at the time of the invention would have had a reasonable expectation of success in varying the amounts of the active component of the composition (i.e., M16 alpha-alpha).  The selection of the optimal amounts of M16 alpha-alpha in the formulation would have been a routine matter of optimization on the part of the artisan of ordinary skill, said artisan recognizing that (1) the individual components may be varied within the broader ranges described in the cited prior art while still preserving the advantageous pain-treating properties of the composition and (2) certain factors would be considered when determining the appropriate dosage, including, but not limited to, body surface area, organ size, route of administration, pharmacological considerations, such as the activity, efficacy, pharmacokinetics and toxicology profiles of the particular compound(s) employed, whether a drug delivery system is utilized and whether the compound is administered as part of a drug combination. Moreover, the fact that the claimed ranges overlap and fall within those described in the prior art is clear evidence of prima facie obviousness. MPEP §2144.05. 


CONCLUSION
No claim is found to be allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628